             Case 2:19-cv-05751-JMY Document 79 Filed 08/24/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NEUROSURGICAL CARE, LLC,

        Plaintiff,

                         v.                           Civil Action No. 19-5751

 BIEGLER GMBH; SOLACE                                 Judge John Milton Younge
 ADVANCEMENT, LLC; JAMES W.
 CARPENTER; DOC SOLUTIONS LLC;                  :
 MARK KAISER; LIZ O’NEILL; ABC                  :
 CORPS 1-50; and JOHN DOES 1-50,                  :

        Defendants.


 DOC SOLUTIONS LLC; and MARK
 KAISER,

        Third-Party Plaintiffs,

                         v.

 DR. TIMOTHY WARREN,


        Third-Party Defendant.


           DEFENDANTS’, DOC SOLUTIONS LLC AND MARK KAISER,
       ANSWER AND AFFIRMATIVE DEFENSES TO DEFENDANTS’, SOLACE
        ADVANCEMENT, LLC AND JAMES W. CARPENTER, CROSS-CLAIM

       Defendants, Doc Solutions LLC (“Doc Solutions”) and Mark Kaiser (collectively, the “Doc

Solutions Defendants”), hereby answer the Cross-Claim of Defendants, Solace Advancement,

LLC (“Solace”) and James W. Carpenter (collectively, the “Solace Defendants”), and plead their

affirmative defenses as follows:

       1.        Admitted that Solace is the sole U.S. importer for Biegler GMBH, the manufacturer

of Stivax.
             Case 2:19-cv-05751-JMY Document 79 Filed 08/24/20 Page 2 of 5




        2.       Admitted that on or about November 2, 2016, Doc Solutions and Solace entered

into an agreement entitled the “Stivax Representative Agreement” (the “Agreement”), wherein

Doc Solutions agreed to sell and distribute Stivax to health care providers in the United States.

Further, admitted that the Agreement is attached to the Doc Solutions Defendants’ Cross-Claims

as Exhibit A.

        3.       Admitted that the Agreement, attached as Exhibit “A”, is a true and correct copy,

which speaks for itself; otherwise, the Doc Solutions Defendants deny any and all remaining

editorializing, descriptions, legal conclusions, inferences and allegations.

        4.       Denied.

        5.       Denied.

        6.       Admitted that the Doc Solutions Defendants relayed information provided by Dr.

Timothy Warren to medical providers, including Plaintiff, regarding Dr. Warren’s billing and

compliance recommendations.        Further admitted that Dr. Warren’s recommendations were

provided at the direction of, or at the very least with the knowledge and assent of, the Solace

Defendants. Otherwise, the Doc Solutions Defendants deny Paragraph 6.

        7.       Denied.

                             Count I – Contractual Indemnification

        8.       The Doc Solutions Defendants reincorporate Paragraphs 1 through 7 above, as if

fully set forth herein.

        9.       Admitted that the Agreement, attached as Exhibit “A”, is a true and correct copy,

which speaks for itself; otherwise, the Doc Solutions Defendants deny any and all remaining

editorializing, descriptions, legal conclusions, inferences and allegations.

        10.      Denied.



                                                 -2-
          Case 2:19-cv-05751-JMY Document 79 Filed 08/24/20 Page 3 of 5




       11.     The Doc Solutions Defendants are without knowledge as to the allegations

contained in Paragraph 11, and it is therefore denied.

       12.     Denied.

       13.     Denied.

                                       Affirmative Defenses

                       First Affirmative Defense – Failure to State a Claim

       The Solace Defendants’ Cross-Claim fails to state a claim upon which relief can be granted.

                          Second Affirmative Defense – Unclean Hands

       The Solace Defendants’ Cross-Claim fails because it is barred, in whole or in part, by the

doctrine of unclean hands.

                          Third Affirmative Defense – Failure to Mitigate

       The Solace Defendants’ Cross-Claim fails because the alleged damages, which are strictly

denied, are barred by their failure to mitigate.

                      Fourth Affirmative Defense – Comparative Negligence

       The Solace Defendants’ alleged damages, which are expressly denied, should be reduced,

in whole or in part, pursuant to the doctrine of comparative negligence.

                             Fifth Affirmative Defense – Time Barred

       The Solace Defendants’ Cross-Claim fails because it is barred, in whole or in part, by

applicable laws of statutes of limitation.

                          Sixth Affirmative Defense – Equitable Estoppel

Notwithstanding the terms of the Agreement, the Solace Defendants acted in a manner or

communicated in a way that performance on the part of the Doc Solutions Defendants had been

excused, and the Doc Solutions Defendants relied on the Solace Defendants’ statements and



                                                   -3-
          Case 2:19-cv-05751-JMY Document 79 Filed 08/24/20 Page 4 of 5




actions. The Solace Defendants are now prevented from denying those statements or actions and

claiming the Doc Solutions Defendants breached the Agreement.

                              Seventh Affirmative Defense – Waiver

       The Solace Defendants waived their rights to enforce obligations under the Agreement

through the Solace Defendants’ statements and actions.


       WHEREFORE, the Doc Solutions Defendants respectfully request judgment in their favor

and against the Solace Defendants for damages, costs, a prejudgment interest and such other and

further relief as this Court deems just and proper.


Dated: August 24, 2020                                    Respectfully submitted,


                                                              /s/ Ben Curtis        _




                                                          Ben Curtis
                                                          (Fl. Atty. ID No. 118156)
                                                          Admitted pro hac vice
                                                          MCDERMOTT WILL & EMERY LLP
                                                          333 SE 2nd Avenue, Suite 4500
                                                          Miami, FL 33131-2184
                                                          (305) 329-4442
                                                          Counsel for Defendants
                                                          Doc Solutions LLC and Mark Kaiser




                                                -4-
         Case 2:19-cv-05751-JMY Document 79 Filed 08/24/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this date, a true and correct copy of the foregoing was

filed and provided to the below listed parties via ECF:

                                        Simon Paris
                                      Patrick Howard
                                      Charles Kocher
                           SALTZ MONGELUZZI BARRETT & BENDESKY
                                1650 Market Street, 52nd Floor
                                   Philadelphia, PA 19103

                                    Andrea P. Brockway
                                    Justin C. Danilewitz
                              SAUL EWING ARNSTEIN & LEHR LLP
                                     Centre Square West
                                1500 Market Street, 38th Floor
                                   Philadelphia, PA 19102


                                      Jeffrey A. Lutsky
                                   William E. Mahoney, Jr.
                                       Melissa L. Perry
                            STRADLEY RONON STEVENS & YOUNG, LLP
                                  2005 Market St., Suite 2600
                                    Philadelphia, PA 19103


                                          Ben Curtis
                                 MCDERMOTT WILL & EMERY LLP
                                  333 SE 2nd Avenue, Suite 4500
                                        Miami, FL 33131




  Dated: August 24, 2020                             /s/ Ryan K. Todd
                                                      Ryan K. Todd




                                               -5-
